Exhibit 10.34
EXECUTION COPY
CONFIDENTIAL TREATMENT REQUESTED UNDER
17 C.F.R. SECTIONS 200.80(b)(4), 200.83 AND 230.24b-2.
[*****] INDICATES OMITTED MATERIAL THAT IS THE
SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST
FILED SEPARATELY WITH THE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE COMMISSION.
IT MASTER SERVICES AGREEMENT
     This INFORMATION TECHNOLOGY (IT) MASTER SERVICES AGREEMENT is made as of
November 28, 2008, (the “Effective Date”) between SPRINT SOLUTIONS, INC., a
Delaware corporation acting as contracting agent on behalf of Sprint
Communications Company L.P. and other applicable Sprint affiliated entities
providing the Products and Services (“Sprint”) and CLEARWIRE COMMUNICATIONS LLC,
a Delaware limited liability corporation (“Clearwire”).
BACKGROUND
     Sprint and other entities have entered into a Transaction Agreement and
Plan of Merger having an Execution Date of May 7, 2008 (the “TAPM”).
     Pursuant to the TAPM, Clearwire will be formed and Sprint desires to enter
into this Agreement with Clearwire to provide, or cause to be provided, to
Clearwire for the consideration specified in this Agreement, certain services on
the terms and conditions described in this Agreement.
     In consideration of the mutual terms and conditions of this Agreement, the
parties agree as follows:
     1. General
          (a) Definitions. Terms used in this Agreement with initial capital
letters have the meanings set forth or cross-referenced below.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with that Person.
“Agreement” is defined in Section 1(b) below.
“Competitor of Sprint” means any of the following (including any Controlled
Affiliate of the following and any successor (whether by merger, operation of
law or otherwise) to any of the following or any of their Controlled
Affiliates): AT&T Inc., Verizon Communications Inc., and Verizon Wireless.
“Control” (including the correlative terms “controlling”, “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
legal entity, whether through the ownership of voting securities, by contract or
otherwise.
“Controlled Affiliate” of any Person means:
       (i) each direct or indirect Subsidiary of that Person and of that
Person’s parent company,
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

1



--------------------------------------------------------------------------------



 



EXECUTION COPY
       (ii) any Affiliate of the Person that the Person (or its parent) can
directly or indirectly unilaterally cause to take or refrain from taking any of
the actions required, prohibited or otherwise restricted by this Agreement; and
       (iii) such Person’s parent.
“Execution Date” is as defined in the TAPM.
“Fair Market Value” (or “FMV”) [*****].
“Fully Allocated Cost” (or “FAC”) [*****].
“Group” means either the Sprint Group or the Clearwire Group, as the context
requires.
“Midpoint or MP” is an amount equal to the (FMV +FAC)/2 or as otherwise agreed
to in writing between the parties
“Clearwire Group” means at any given time, Clearwire Corporation and all Persons
in which Clearwire Corporation is the owner, directly or indirectly, of at least
50% of the Person’s Voting Stock.
“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity or governmental authority.
“Platform” means a hardware architecture or software framework (including
application frameworks), that allows software to run.
“Sprint Group” means, at any given time, Sprint and all Persons in which Sprint
is the owner, directly or indirectly, of at least 50% of the Person’s Voting
Stock; except that it does not mean Clearwire or any member of the Clearwire
Group.
“Sprint Cost(s)” means any out of pocket costs (with no mark-up) payable or
incurred by Sprint that would otherwise not have occurred were it not for the
services requested by and provided to Clearwire.
“Third Party” means any Person other than a member of a Group.
          (b) Services. Sprint will provide, or cause to be provided, certain
services (“Services”), which may include but not be limited to the list of
Services Applications as referenced in Schedule A attached to Clearwire on a
non-exclusive basis, and subject to validation, by the Parties, of the
Applications to be made available to Clearwire, under the terms and conditions
of this Agreement and any Statement of Work (as defined below) (this Agreement
and all attached Statements of Work are collectively referred to as the
“Agreement”). “Statement of Work” or “SOW” means an agreed document between the
parties defining the scope of Services to be provided by Sprint. Each Statement
of Work specifically incorporates the terms of this Agreement. The terms and
conditions of this Agreement control if there is any conflict or inconsistency
between the terms and conditions of a Statement of Work and the terms and
conditions of this Agreement (excluding for this purpose the Statement of Work).
Both Parties acknowledge that the OSS platform as listed on Schedule A will
likely not be migrated to Clearwire. The basic form of SOW to be utilized under
this Agreement is set forth in Schedule B, and shall be modified to take into
account the various forms of Services to be provided by Sprint, including but
not limited to:
               1. Clearwire-owned Hardware and Software platforms (transferred
from Sprint) with data center services (facilities and labor) provided by the
Sprint data centers;
               2. Shared Platforms using co-mingled platforms of Clearwire and
Sprint; or
               3. Sprint-owned Hardware and Software platforms.
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

2



--------------------------------------------------------------------------------



 



EXECUTION COPY
          (c) Performance. Sprint will perform all Services in accordance with
the terms and conditions of this Agreement, including, without limitation, the
requirements, order of performance and delivery dates specified in each
Statement of Work. Sprint must devote the time, effort and resources to the
performance of the Services as are necessary to accomplish the tasks as
specified in the Statement of Work in a timely and professional manner. Sprint
may call on the expertise or assistance of its subsidiaries, affiliates,
subcontractors or consultants listed in any Statement of Work in the performance
of the Services, and will substitute or add any subsidiaries, affiliates,
subcontractors or consultants only with prior written consent of Clearwire; and
further provided that Sprint will at all times remain responsible for the
fulfillment of its obligations under this Agreement, notwithstanding the
performance of the obligations by another person. Sprint will discontinue the
use of subcontractors or consultants providing a Service promptly at the written
request of Clearwire. Clearwire will be responsible for any early termination or
similar fees that Sprint owes to the subcontractor or consultant in respect of
Services provided by the subsidiary, affiliate, subcontractor or consultant to
Clearwire that are terminated at the request of Clearwire.
          (d) Additional Services. From time to time after the date hereof, and
until the expiration of the Term, or a termination in accordance with Section 16
below is effective, Clearwire may identify additional services which Clearwire
desires for Sprint to provide to Clearwire (“Additional Services”). In such
event, Clearwire may request in writing that Sprint provide the Additional
Services. The request must set out in reasonable detail the Additional Services
being requested. Within a reasonable time period, but not to exceed thirty days,
after receiving the request, Sprint will either prepare and distribute to
Clearwire a draft Statement of Work in respect of the Additional Services or
deliver a notice to Clearwire indicating Sprint’s reasons for declining to
provide the Additional Services. In the event that Sprint does not respond to
such request within thirty days, then such request is deemed to be declined. In
all cases, Sprint will cooperate with Clearwire and, taking into account any
restrictions in any underlying vendor agreements or licenses used by Sprint to
support the provision of Services, will act in good faith in determining
whether, and on what terms, Sprint will provide the Additional Services. The
foregoing notwithstanding, Clearwire is not obligated to first make request to
Sprint before Clearwire may secure services from Third Parties, and Sprint will
have no obligation to agree to execute a Statement of Work to provide Additional
Services. On execution of a Statement of Work for Additional Services, the
Additional Services will be added to and considered as part of the Services.
          (e) Modification of Services. Sprint may request the consent of
Clearwire to the modification of any Service by sending to Clearwire a proposed
change request for the revised Service. Clearwire must provide any objections to
the requested modification within 20 days of receipt of the proposed change
order. The parties must cooperate and act in good faith in negotiating the
change request. Except as otherwise provided for in this Agreement or in any
Statement of Work, Clearwire is not obligated to agree to accept the change
request.
          (f) Third Party Software Licenses. Clearwire acknowledges that the
parties have attempted to identify in the applicable Statement of Work any
software licensed to Sprint by Third Parties that is required to provide the
Services and any amounts payable in order to permit Sprint to use such software
to provide the Services to Clearwire. The foregoing notwithstanding, if any
Third Party software that is required to provide the Services is not identified
in the applicable Statement of Work, or the amount of any consideration payable
in order to permit Sprint to use the software to provide the Services is not
accurately reflected in the applicable Statement of Work, then Sprint will
provide Clearwire with at least 30 days prior written notice of any additional
consideration payable to the licensor of the software. Clearwire will then have
the option to (i) procure its own license to the software (and obtain consents
for Sprint to access the software to perform the Services) at Clearwire’s own
expense or (ii) authorize Sprint
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

3



--------------------------------------------------------------------------------



 



EXECUTION COPY
to incur the required additional consideration on its behalf and at Clearwire’s
expense. If Clearwire does not agree to either (i) or (ii) above, Sprint will
not be required to provide the Services for which the Third Party licenses are
required.
          (g) Exclusions. The Intellectual Property Agreement between Clearwire
and Sprint Nextel Corporation, dated as of the Effective Date, will control the
following transactions, which are not within the scope of this Agreement:
(i) assignment of Proprietary Sprint Group Software and Proprietary Information
and Materials to Clearwire Group; (ii) Sprint Group Software Licenses granted to
Clearwire Group, and Licenses granted to Clearwire Group for Proprietary
Information and Materials; and (iii) Software Licenses granted to Sprint Group,
and Licenses granted to Sprint Group for Proprietary Information and Materials
(terms with initial capital letters have the meanings set forth in Exhibit T).
     2.  Financial Terms
          (a) Fees and Invoices
               (i) Fees. “Fees” shall mean the fees payable by Clearwire to
Sprint hereunder in consideration of Sprint’s provision of the Services, as
specified in, and calculated pursuant to, any SOW. Certain Fees will vary
depending upon whether a given Platform is migrated from Sprint to Clearwire, as
further described in (ii) and (iii) below. All other Fees will be negotiated in
good faith by the parties for the Services and deliverables described in each
SOW. The Fees specified in any SOW will be reviewed and reassessed on an annual
basis beginning on the third anniversary of the TAPM closing date, or earlier if
the agreed to migration period for a migrated Platform, as outlined in
Schedule A, expires. Any disputes regarding such review of the Fees will be
resolved in accordance with Section 5, Dispute Resolution. To the extent the
Services and deliverables fall into one of the categories below, the Fees are to
be structured as follows:
                    (A) Clearwire-owned Hardware and Software platforms with
data center services (facilities and labor) provided by the Sprint data centers
— Fees are to compensate Sprint for the shared infrastructure Services.
                    (B) Shared Platforms using co-mingled platforms of Clearwire
and Sprint — Fees are to compensate Sprint for the shared infrastructure
Services.
                    (C) Sprint-owned Hardware and Software platforms — Fees are
to compensate Sprint for the Sprint provided infrastructure Services.
                    (D) Miscellaneous Services — Fees are to compensate Sprint
for the Sprint provided infrastructure services or shared infrastructure
Services, as applicable.
               (ii) Fees — Migrated Platforms. The parties will act in good
faith to establish and prioritize a timeline for the migration of those
Platforms, as referenced Schedule A, and Clearwire will make commercially
reasonable efforts to migrate these Platforms within the Initial Term of this
Agreement, and the Parties will use the following methodology to determine Fees:
                    (1) Fees will generally be equal to Sprint Cost to provide
the Service to Clearwire during the migration period for each Platform.
                    (2) Where Sprint provides internal resources solely to
support a Clearwire migration requirement (i.e., there is no Sprint requirement
for the Service) Fees will be charged to Clearwire on a time and materials basis
with no mark-up.
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

4



--------------------------------------------------------------------------------



 



EXECUTION COPY
                    (3) Where Sprint must obtain vendor services and
deliverables to provide the Services, the Fees will be the total amounts charged
to Sprint, and will be passed through to Clearwire with no mark-up.
                    (4) After the end of the agreed migration period for each
migrated Platform, Sprint may, in Sprint’s sole discretion, increase the Fees
above Fair Market Value as an incentive for Clearwire to migrate off a given
Platform or Platforms.
               (iii) Fees — Platforms not Migrated. For Platforms that will not
be migrated, Fees will be equal to the Midpoint value of the Services and
deliverables provided to Clearwire by Sprint.
               (iv) Invoices. The charges for the Services are set out in the
applicable Statement of Work. Sprint must submit in writing to Clearwire, no
more than once per month, a single invoice covering all amounts payable for the
Services rendered during the billing period covered by the invoice. The invoices
will contain a detailed description of the Services rendered during the previous
month, the charges payable by Clearwire in respect of these Services and the
method used to calculate the invoiced amounts. Clearwire will pay all undisputed
invoiced charges in full promptly on receipt of each invoice, but in no event
later than 45 days after receipt of the invoice. Clearwire will give Sprint
written notice of any disputed charges within 90 days of the due date for
payment of the disputed charges, along with a detailed description of the nature
of the dispute. Sprint will notify Clearwire of its determination regarding
disputed charges within 30 days after receipt of the applicable dispute notice
and description from Clearwire, and will demand payment or credit Clearwire’s
account, as appropriate, within the 30-day period. Any dispute under this
Section 2(a) will be resolved in accordance with the dispute resolution
provisions of Section 5. Clearwire will pay Sprint the lesser of a 1.5% monthly
fee, or up to the maximum interest charge allowed by law, on all undisputed past
due invoices, which 1.5% monthly fee will be applied to the time period during
which past due amounts are undisputed. In addition, Sprint may take other action
to compel payment of undisputed past due amounts, including suspension or
termination of Services, but only after giving written notice in accordance with
Section 17, Notice, to Clearwire of the undisputed past due amounts, and failure
of Clearwire to pay the undisputed past due amounts within the 20 day period
following the date that such notice was deemed provided under Section 17. Sprint
acknowledges that any suspension or termination of Services would cause
significant business interruption to Clearwire and thus Sprint agrees to make
commercially reasonable efforts to resolve any such non-payment of undisputed
past due amounts prior to any suspension or termination of Services. Sprint’s
acceptance of late or partial payments is not a waiver of its right to collect
the full amount due. Clearwire’s payment obligations include late charges and
third party collection costs incurred by Sprint, including, but not limited to,
reasonable attorneys’ fees, if Clearwire fails to cure its breach of any payment
terms.
          (b) Non-Income Taxes. In addition to the charges for Services,
Clearwire must pay Sprint an amount equal to all Non-Income Taxes incurred in
connection with the provision of Services. Notwithstanding the foregoing, each
party is also responsible for (i) Taxes chargeable or assessed with respect to
its own employees or agents and (ii) all real and personal property Taxes
imposed on software and equipment it owns, except in the case of both (i) and
(ii) to the extent such employees or such property is devoted to providing
Services to Clearwire. Clearwire will advise Sprint if it determines that any
Services are exempt from taxation and the parties will use reasonable efforts to
mitigate any applicable Taxes. For purposes of this Agreement, “Non-Income
Taxes” shall mean all Taxes except income and franchise Taxes and “Tax” shall
mean all forms of taxation or duties imposed, or required to be collected or
withheld, including charges, together with any related interest, penalties or
other additional amounts.
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

5



--------------------------------------------------------------------------------



 



EXECUTION COPY
          (c) Expense Reimbursement. Except to the extent provided otherwise in
the Statement of Work, Clearwire will reimburse Sprint for all reasonable,
undisputed expenses for travel, meals and lodging incurred by Sprint in the
performance of its obligations under this Agreement. The charges for which
reimbursement is sought must be estimated in advance by Sprint and such estimate
must be agreed to by Clearwire in writing. Expenses must be in compliance with
Sprint’s employee expense policies, found at:
http://webcon.corp.sprint.com/webcon/llisapi.dll?func=doc.Fetch&nodeid=2914488.
Expenses will be charged at cost with no mark-up. Sprint will maintain
documentation of expenses incurred and will retain copies of invoices or
receipts for expenses in accordance with its established expense policy. Sprint
will make copies of all documentation and receipts that it retains available to
Clearwire upon request. Sprint will bill Clearwire monthly for expenses as they
accrue. The parties may specify any additional limitations or other requirements
related to the reimbursement of expenses in the applicable Statement of Work. It
is acknowledged and agreed that if Sprint is reasonably required to incur
expenses beyond the limitations set forth in a Statement of Work to provide the
Services, then Sprint will be excused from performing the Services until the
expense limitation is removed or changed as mutually agreed, provided that
Sprint will give Clearwire reasonable notice of the need to exceed any such
limitation prior to suspension of any of the Services.
          (d) Records.
               (i) Sprint Records. Sprint must maintain complete and accurate
records to substantiate Sprint’s charges billed under this Agreement. Unless
otherwise specified in a Statement of Work, Sprint will retain such records for
a period at least as long as the period for which Sprint maintains comparable
records for its own account, which period must be at least as long as may be
required by law.
               (ii) Clearwire Records. Clearwire must maintain complete and
accurate records to substantiate Clearwire’s compliance with software licensing
terms of this Agreement and any Statement of Work. Unless otherwise specified in
a Statement of Work, Clearwire will retain such records for a period at least as
long as the period for which Clearwire maintains comparable records for its own
account, which period must be at least as long as may be required by law.
          (e) Audits.
               (i) Clearwire Audit — Charges. Clearwire and its authorized
agents, at Clearwire’s expense, and subject to obligations of confidentiality as
set forth in this Agreement, certain Third Party provider restrictions, or as
otherwise provided by law, will be allowed access to Sprint’s records to conduct
an audit of the charges to Clearwire, on prior written request during normal
business hours during the term of this Agreement and during the respective
periods in that Sprint is required to maintain the records under Section 2(d)
above. Access to the records will be made at the location where the records are
normally maintained. If an audit discloses any error in favor of Sprint, Sprint
will, within 10 Business Days of the over-billing notice, reimburse Clearwire
for the over-billing plus interest at a rate of 1% per month for the period of
time between the date the overpayment was made and the date Sprint reimburses
Clearwire.
               (ii) Sprint Audit — Software. In addition to the rights and
obligations of the parties under Section 1(f) (Third Party Software Licenses),
Sprint may, at Sprint’s expense and upon reasonable prior written request, no
more than once per year, for the purpose of verifying Clearwire’s compliance
with the requirements of this Agreement, (or more frequently or as otherwise
required by agreement between Sprint and a Third Party, or as required by
Sprint’s internal audit policy), (A) inspect Clearwire’s books and/or records
pertaining to the use of the software and the payment of license fees payable
hereunder; (B) inspect and review the computer(s) which Clearwire has installed
and/or uses the software; and (C) inspect and review Clearwire’s networks and/or
computer system on which the software
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

6



--------------------------------------------------------------------------------



 



EXECUTION COPY
could be installed or stored. Notwithstanding the foregoing, Clearwire
acknowledges and agrees that Sprint may require validation of asset counts
(e.g., software licenses and servers) for operational purposes (e.g., end of
life and currency upgrade projects) and/or for financial purposes (e.g., budget
planning and quarterly true-ups with third party vendors) that will require
either Clearwire’s self-certification of asset counts and/or an audit by Sprint.
In these instances, Sprint agrees to provide Clearwire with at least thirty days
advance notice of its request; however, Clearwire agrees to use commercially
reasonable efforts to comply when Sprint reasonably requests an accelerated
response. Such request will outline the reasons necessitating the
self-certification and/or audit. Clearwire agrees to comply with such request,
and the parties will mutually schedule any required audit. If an audit reveals
the Clearwire has underpaid fees to Sprint, Clearwire will be invoiced for such
underpaid fees based upon Sprint’s vendor price list in effect at the time the
audit is completed.
     3. Term
          (a) Term. This Agreement will become effective as of the date signed
below by all parties (the “Effective Date”), and will continue for 5 years (the
“Initial Term”). Clearwire has the right, subject to Section 16(c) below, to
renew this Agreement for one additional 5 year term (the “Renewal Term”) upon
written notice to Sprint of its intent to renew at least 60 days before the
expiration of the then-current term. No Additional Services SOWs will be
accepted by Sprint after the expiration of the Term, or a termination in
accordance with Section 16 below is effective. The Initial Term, the Renewal
Term and all early termination rights set forth in this Agreement are referred
to as the “Term.” This subsection is subject to the early termination rights
stated elsewhere in this Agreement or other term periods identified in any
attachment or related Statement of Work.
          (b) SOWs Continue in Effect. Notwithstanding the expiration of the
Term or an early termination of this Agreement, for any outstanding SOW, the
terms of this Agreement will continue in effect until the SOW is fulfilled or
terminated.
     4. Confidential Information. Except with the prior consent of the
disclosing party, each party must: (i) limit access to the Confidential
Information to its employees, agents, representatives, subcontractors and
consultants who have a need-to-know; (ii) advise its employees, agents,
representatives, subcontractors and consultants having access to the
Confidential Information of the proprietary nature thereof and of the
obligations set forth in this Agreement; and (iii) safeguard the Confidential
Information by using a reasonable degree of care to prevent disclosure of the
Confidential Information to Third Parties, but at least that degree of care used
by that party in safeguarding its own similar information or material, but in
any event, all such safeguarding actions to be, at a minimum, in compliance with
all applicable laws. These confidentiality obligations do not apply to the
extent that (a) the information is in the public domain through no fault of the
non-disclosing party, (b) the information has been disclosed by the disclosing
party to Third Parties without similar confidentiality obligations attached to
the disclosure or (c) the disclosure of the information is required by judicial
or administrative process or by law and the party has used commercially
reasonable efforts to allow the disclosing party to intervene before the
disclosure. “Confidential Information” means any information marked, noticed, or
treated as confidential by a party that the party holds in confidence, including
all trade secret, technical, business, network or systems information, or other
information, including CPNI and other customer and client information, however
communicated or disclosed, relating to past, present and future research,
development and business activities.
     5. Dispute Resolution
          (a) General. Except as provided in Section 5(d) below, any controversy
or claim arising out of or relating to this Agreement, or the breach thereof,
must first be attempted to be settled by
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

7



--------------------------------------------------------------------------------



 



EXECUTION COPY
good faith efforts of the parties to reach mutual agreement, and second, if
mutual agreement is not reached to resolve the dispute, by final, binding
arbitration as set out in Section 5(c) below.
               (i) If there is a dispute between the Parties regarding the
calculation of FMV, the Parties will make good faith efforts to resolve the
dispute based on a review of actual price estimates from two or more established
information technology services vendors. If the Parties are unable to resolve
such dispute in accordance with Section 5(b) below, then either party may invoke
the appraisal process in Subsection 5(a)(iv) below.
               (ii) If there is a dispute between the Parties regarding the
calculation of FAC, the Parties will make good faith efforts to resolve the
dispute based on a review of the elements of the cost calculation as described
in the definition of FAC above. If the Parties are unable to resolve such
dispute, then the dispute will be addressed in accordance with this Section 5
(excluding Section 5(a)(iv).
               (iii) Any other disputes between the Parties regarding Fees will
be addressed in accordance with this Section 5 (excluding Section 5(a)(iv).
               (iv) Fair Market Value Appraisal Process. Either party may invoke
the appraisal process described in this provision. The party seeking an FMV
appraisal will engage an independent valuation expert from the American Society
of Appraisers, the National Association for Certified Valuation Analysts, or a
Certified Public Account with a Business Valuation Analyst accreditation or any
other independent third party appraiser as may be mutually agreed upon by the
parties. If the other party believes such appraisal to be unreasonable, it has
the right to engage a separate appraiser from the same set of organizations. If
these independent valuations differ by more than 15%, a third appraisal will be
jointly commissioned and the average of the three independent appraisals will be
considered binding. If the initial two appraisals do not differ by more than
15%, the average of the two will be presumed to represent fair market value for
purposes of this Agreement.
          (b) Initial Resolution. Subject to Section 5(e), a party that wishes
to initiate the dispute resolution process must send written notice to the other
party with a summary of the controversy and a request to initiate these dispute
resolution procedures. On receipt of the notice, the parties will first seek
agreement through discussions among the directors specified in the applicable
Statement of Work for a minimum of 10 days. If no agreement is reached by the
directors during that period, the parties will continue to seek agreement
through discussions among the vice presidents of the relevant operating
divisions of each company (or such other persons as specified in the applicable
Statement of Work) for a minimum of 15 days. If no agreement is reached by the
vice presidents during that period, the parties will continue to seek agreement
through discussions among individuals of each company at the Chief Operating
Officer level or higher for a minimum of 15 days. The individuals specified
above may utilize other alternative dispute resolution procedures to assist in
the negotiations to the extent mutually agreed to between such persons.
          (c) Arbitration.(i) If a dispute has not been resolved by the parties
following exhaustion of the procedures set forth in Section 5(b), either party
may demand arbitration by sending written notice to the other party. The
arbitration will be conducted in accordance with the arbitration rules
promulgated under the CPR Institute for Dispute Resolution’s (“CPR”) Rules for
Non-Administered Arbitration of Business Disputes then prevailing. To the extent
that the provisions of this Agreement and the prevailing rules of CPR conflict,
the provisions of this Agreement will govern. The arbitrator(s) will be required
to furnish, promptly upon conclusion of the arbitration, a written decision,
setting out the reasons for the decision. The arbitration decision will be final
and binding on the parties, and the decision may be enforced by either party in
any court of competent jurisdiction. Each party will bear its own expenses and
an equal share of the expenses of the third arbitrator and the fees, if any, of
the CPR. The prevailing party
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

8



--------------------------------------------------------------------------------



 



EXECUTION COPY
will be entitled to reasonable legal fees and costs, including reasonable expert
fees and court or arbitration costs. If the prevailing party rejected a written
settlement offer that exceeds the prevailing party’s recovery, the offering
party will be entitled to its reasonable legal fees and costs.
          (d) Injunctive Relief. The foregoing notwithstanding, each party will
have the right to seek injunctive relief in any court of competent jurisdiction
with respect to any alleged breach by the other party of Section 4 hereof or any
agreement regarding confidential information contained in any Statement of Work.
Such remedy will not be exclusive and will be in addition to any other remedy
that a party may have as a result of any such breach.
          (e) Materiality Threshold. With respect to disputes for charges under
any Statement of Work, no dispute may be initiated by a party pursuant to this
Section 5 unless the amount in dispute is at least $1,000 in regard to any
individual Statement of Work or at least $10,000 in the aggregate (calculated on
a monthly basis).
     6. Relationship of Parties
          (a) Independent Contractors. Sprint is an independent contractor in
the performance of its obligations under this Agreement. Neither party has any
authority to bind the other party or its affiliates with respect to Third
Parties.
          (b) No Performance. Neither party undertakes by this Agreement or any
Statement of Work to conduct the business or operations of the other party.
Nothing contained in this Agreement or any Statement of Work is intended to give
rise to a partnership or joint venture between the parties or to impose on the
parties any of the duties or responsibilities of partners or joint ventures.
     7. Force Majeure
          Neither party will be in default of its obligations under this
Agreement for any delays or failure in performance resulting from any cause or
circumstance beyond the party’s reasonable control as long as the non-performing
party exercises commercially reasonable efforts to perform its obligations in a
timely manner. If Sprint incurs travel, meals or lodging expenses in order to
provide Services in a force majeure situation and such expenses exceed the
expense authorization limits in Section 2(c) but are otherwise reasonable in
light of the circumstances, Sprint will not be required to obtain prior approval
of such expenses in order to obtain reimbursement for such expenses from
Clearwire. If any such occurrence prevents Sprint from providing any of the
Services, Sprint must cooperate with Clearwire in obtaining, at Clearwire’s sole
expense, an alternative source for the affected Services, and Clearwire is
released from any payment obligation to Sprint with respect to the Services
during the period of the force majeure. If a force majeure condition continues
to prevent a party from performing for more than 60 consecutive days, then the
other party may terminate the applicable Statement of Work.
     8. Indemnification
          (a) Indemnification by Sprint. Sprint will indemnify and defend
Clearwire, and each member of Clearwire’s Group, and each of their respective
directors, officers, agents and employees, and each of the heirs, executors,
successors and assigns of any of the foregoing (each, a “Clearwire Indemnitee”)
from and against all claims, damages, losses, liabilities, costs, expenses,
reasonable attorney’s fees, and court or arbitration costs (“Losses”) arising
out of a claim by a Third Party against a Clearwire Indemnitee to the extent
resulting from or alleged to have resulted from any act or omission of Sprint
under or related to this Agreement. Sprint’s obligations under this section will
be reduced, but only to the extent that the infringement or violation is caused
by (i) Sprint’s implementation of specifications that were provided or requested
by Clearwire into the Services and such infringement or violation would
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

9



--------------------------------------------------------------------------------



 



EXECUTION COPY
not have occurred but for Sprint’s implementation of such specifications, or
(ii) Clearwire’s continued use of infringing Services after Sprint provides
reasonable notice to Clearwire of the infringement and provides to Clearwire
non-infringing substitute Services of substantially the same functionality and
quality or, if Sprint does not have a commercially reasonable substitute
available, has allowed Clearwire to terminate without any early termination
liability. For any third party claim that Sprint receives, or to minimize the
potential for a claim, Sprint may, at its option and expense:
               (1) procure the right for Clearwire to continue using the
Services; or
               (2) replace or modify the Services with comparable Services,
without material impact on the features, functionality or pricing of the
Services and without material impact on Sprint’s ability to meet all agreed
service levels for the Services; or
               (3) if the remedies stated in clauses (1) and (2) above are not
available on commercially reasonable terms, terminate the Services on reasonable
prior notice to Clearwire (without the imposition of any early termination
penalties on Clearwire) and Sprint and Clearwire will negotiate, pursuant to
Section 5, to reach a written agreement on what, if any, monetary damages (in
addition to Sprint’s obligation to defend the claim and pay any damages and
attorneys’ fees as required above in this Section 8(a)) are reasonably owed by
Sprint to Clearwire as a result of Clearwire no longer having use of the
Services; such damages include, but are not limited to, the reasonable costs
incurred by Clearwire in finding services to replace the Services being
terminated.
          (b) Indemnification by Clearwire. Clearwire will indemnify and defend
Sprint, and each member of Sprint’s Group, and each of their respective
directors, officers, agents and employees, and each of the heirs, executors,
successors and assigns of any of the foregoing (each, a “Sprint Indemnitee”)
from and against all Losses arising out of a claim by a Third Party against a
Sprint Indemnitee to the extent resulting from or alleged to have resulted from
any act or omission of Clearwire under or related to this Agreement.
          (c) Intellectual Property Indemnification. Sprint will indemnify and
defend the Clearwire from and against all Losses arising out of any claim by a
Third Party that the deliverables under a Statement of Work and any resulting
use or sale of any deliverables constitutes an infringement of any patent,
trademark or copyright or the misappropriation of any trade secret. Sprint’s
obligations under this Section 8(c) will not apply to the extent that the
infringement or violation is caused by:
               (i) modification to a deliverable by Clearwire if the
modification was not reasonably contemplated by the parties and the infringement
or violation would not have occurred but for that modification;
               (ii) the combination of a deliverable by Clearwire with other
Third Party products if the combination was not reasonably contemplated by the
parties and the infringement or violation would not have occurred but for that
combination;
               (iii) detailed specifications (e.g. specifying lines of code, as
opposed to mere functional specifications for which Clearwire is not
responsible) that were required by Clearwire, if the infringement or violation
would not have occurred but for those detailed product specifications; or
               (iv) Clearwire’s continued use of infringing software after
Sprint provides Clearwire with reasonable advance written notice of the
infringement and provides non-infringing replacement software to Clearwire at no
charge.
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

10



--------------------------------------------------------------------------------



 



EXECUTION COPY
          (d) Indemnification Procedures.
               (i) The party seeking indemnification (the “Indemnitee”) must
give the party from which indemnification is sought (the “Indemnitor”) prompt
notice when it comes to the Indemnitee’s attention that the Indemnitee has
suffered or incurred, or is reasonably likely to suffer or incur, any Losses for
which it is entitled to indemnification. The notice will include, when known,
the facts constituting the basis for the Third Party claim in reasonable detail.
Failure by the Indemnitee to so notify the Indemnitor will not relieve the
Indemnitor of any liability under this Agreement except to the extent that the
failure prejudices the Indemnitor in any material respect.
               (ii) An Indemnitor may elect to defend (and, unless the
Indemnitor has specified any reservations or exceptions, to seek to settle or
compromise), at the Indemnitor’s own expense and by the Indemnitor’s own counsel
any Third Party claim. Within 30 days of receipt of the notice (or sooner, if
the nature of the Third Party claim so requires), Indemnitor will notify
Indemnitee, in writing, whether Indemnitor will assume responsibility for
defending the Third Party claim, which election will specify any reservations or
exceptions. If after notice from the Indemnitor of its election to assume the
control of the defense the Third Party claim, the Indemnitee is advised by
counsel that because of the facts underlying, or defenses related to the Third
Party claim there is or is reasonably likely to develop a conflict of interest
for counsel representing both the Indemnitor and Indemnitee in the Third Party
claim, then the Indemnitee may select and retain separate counsel, the
reasonable fees and expenses of which will be paid by the Indemnitor. If no
conflict of interest exists or is likely to develop, the Indemnitee shall
nevertheless have the right to select and retain separate counsel but the fees
and expenses of that counsel will be the expense of the Indemnitee. In either
case, the Indemnitee and its counsel will be allowed to participate in (but not
control) the defense, compromise or settlement of the Third Party claim. The
Indemnitor will not have the right to admit liability on behalf of the
Indemnitee and will not compromise or settle a Third Party claim without the
express prior written consent of the Indemnitee unless the compromise or
settlement solely involves the payment of money by the Indemnitor. If the
Indemnitor has elected to assume the defense of the Third Party claim, but has
specified, and continues to assert, any reservations or exceptions in the
notice, then, in any case, the reasonable fees and expenses of one separate
counsel for all Indemnitees will be borne by the Indemnitor.
               (iii) If an Indemnitor elects not to assume responsibility for
defending a Third Party claim or fails to notify an Indemnitee of its election
as provided in Section 8(d)(ii), the Indemnitee may defend the Third Party claim
at the cost and expense of the Indemnitor.
               (iv) Unless the Indemnitor has failed to assume the defense of
the Third Party claim in accordance with the terms of this Agreement, no
Indemnitee may settle or compromise any Third Party claim without the consent of
the Indemnitor.
               (v) No Indemnitor will consent to entry of any judgment or enter
into any settlement of the Third Party claim without the consent of the
Indemnitee if the effect thereof is to permit any injunction, declaratory
judgment, other order or non-monetary relief to be entered, directly or
indirectly, against any Indemnitee.
     9. Warranties
          (a) Mutual Representations and Warranties.
               (i) Each party represents and warrants to the other party that
(1) it is validly existing, in good standing, and is qualified to do business in
each jurisdiction where it will conduct
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

11



--------------------------------------------------------------------------------



 



EXECUTION COPY
business under this Agreement; (2) the signing, delivery and performance of this
Agreement by the party has been properly authorized; and (3) no claims, actions
or proceedings are pending or, to the knowledge of the party, threatened against
or affecting the party that may, if adversely determined, reasonably be expected
to have a material adverse effect on the party’s ability to perform its
obligations under this Agreement.
(ii) Each party represents and warrants to the other party that the execution,
delivery, or performance of this Agreement will not (1) violate any existing
law, regulation, order, determination or award of any governmental authority or
arbitrator, applicable to the party; and (2) violate or cause a breach of the
terms of the party’s governing documents or of any material agreement that binds
the party.
          (b) General Warranties. Sprint warrants that (i) the Services will be
provided in a workmanlike manner; and (ii) Sprint will use an adequate number of
personnel to perform the Services and the personnel utilized by Sprint will
possess suitable training, education, experience and skill to perform the
Services. Any additional warranties regarding the Services and associated
deliverables will be negotiated and addressed in the applicable SOW.
          (c) Disclaimer of Warranties. EXCEPT AS OTHERWISE STATED IN THIS
AGREEMENT OR EXCEPT FOR ANY EXPRESS WARRANTIES AGREED TO IN A STATEMENT OF WORK,
SPRINT MAKES NO WARRANTIES EXPRESS OR IMPLIED, IN CONNECTION WITH ANY GOODS OR
SERVICES PROVIDED TO CLEARWIRE UNDER THIS AGREEMENT.
     10. Limitation of Liability
          (a) Direct Damages. In no event will a party’s aggregate liability for
direct damages for breach of this Agreement exceed the higher of $10 million, or
the total Fees payable by Clearwire to Sprint under this Agreement during the
12 months prior to the month in which the event giving rise to liability
occurred, except that this limitation on liability will not apply to any damages
resulting from:
(i) Losses for which a party has an obligation of indemnity under this
Agreement;
(ii) damages resulting from any act or omission of a party that constitutes
gross negligence, willful misconduct or fraud; or
(iii) damages resulting from any breach of Section 4 (Confidential Information)
or Section 8 (Indemnification) of this Agreement by a party.
          (b) Consequential Damages. Neither party will be liable to the other
for consequential, indirect or punitive damages for any cause of action, whether
in contract, tort or otherwise, except for:
               (i) Losses for which a party has an obligation of indemnity under
this Agreement; or
               (ii) damages resulting from a breach of Section 4 (Confidential
Information) of this Agreement by a party; or
               (iii) reasonable attorney’s fees incurred in order to enforce the
other party’s obligations under Section 8 of this Agreement.
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

12



--------------------------------------------------------------------------------



 



EXECUTION COPY
Consequential damages include, but are not limited to, lost profits, lost
revenue, and lost business opportunities, whether the other party was or should
have been aware of the possibility of these damages.
     11. Assignment
          This Agreement is binding on, inures to the benefit of, and is
enforceable by Sprint, Clearwire, the members of their Groups (so long as they
remain in the Group and thereafter as provided in this Agreement), and their
respective successors, legal representatives and permitted assigns, in
accordance with this Section 11. Except as provided in Section 1(c), no
assignment of this Agreement or of any rights or obligations under this
Agreement, in whole or in part, may be made by either party without the prior
written consent of the other party, except that either party may (i) assign this
Agreement to any member of its Group (but only for so long as the assignee
remains a Group member) or (ii) assign this Agreement to a successor entity that
results from a merger, acquisition or sale of all or substantially all of the
party’s assets. Such a delegation does not relieve the delegating party of its
obligations under this Agreement. Any attempted assignment without the required
consent is void.
     12. Compliance with Laws
          Sprint and Clearwire must each comply with the provisions of all
applicable federal, state, and local laws, ordinances, regulations and codes
(including procurement of required permits or certificates) in fulfillment of
their obligations under this Agreement.
     13. Mutual Cooperation
          (a) Mutual Cooperation. The parties and their respective subsidiaries,
affiliates, subcontractors and consultants providing or receiving services under
this Agreement must cooperate with each other in connection with the performance
of the Services under this Agreement, including producing on a timely basis all
Confidential Information that is reasonably requested with respect to the
performance of Services and the transition of Services at the end of the term of
this Agreement, except that the cooperation must not unreasonably disrupt the
normal operations of the parties and their respective subsidiaries and
affiliates.
          (b) SOX Access.
                    (i) If requested by Clearwire, Sprint will permit Clearwire
reasonable access, upon reasonable advance notice, to Sprint’s books, records,
accountants, accountants’ work papers, personnel and facilities for the purpose
of Clearwire’s testing and verification of the effectiveness of Sprint’s
controls with respect to the Services as is reasonably necessary to enable the
management of Clearwire to comply with its obligations under §404 of the
Sarbanes Oxley Act of 2002 and the rules and regulations of the Securities and
Exchange Commission promulgated thereunder (collectively, “SOX §404”) and to
enable Clearwire’s independent public accounting firm to attest to and report on
the assessment of the management of Clearwire in accordance with SOX §404 and
Auditing Standard No.2, as adopted by the Public Company Accounting Oversight
Board (“Auditing Standard No. 2”), or as required by Clearwire’s external
auditors. In lieu of providing such access, Sprint may, in its sole discretion,
instead furnish Clearwire with a type II SAS 70 report. Sprint is not required
to furnish Clearwire access to any information other than information that
relates specifically to the Services.
                    (ii) Without limiting the generality of, and in order to
give effect to, the foregoing provisions of Section 13(b)(i):
                         (A) the Parties will cooperate to identify the
significant processes of Clearwire for purposes of Auditing Standard No. 2 and
used by Sprint in connection with the provision
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

13



--------------------------------------------------------------------------------



 



EXECUTION COPY
of the Services to Clearwire under this Agreement;
                         (B) Sprint will develop and maintain comprehensive
procedures to adequately test, evaluate and document the design and
effectiveness of its controls over its significant processes;
                         (C) in the event any deficiencies are found as a result
of the testing, Sprint and Clearwire will cooperate in good faith to develop and
implement commercially reasonable action plans and timetables to remedy such
deficiencies and/or implement adequate compensating controls;
                         (D) in connection with providing the access
contemplated by Section 13(b)(i), Sprint will cooperate and assist Clearwire’s
auditors in performing any process walkthroughs and process testing that such
auditor may reasonably request of the significant processes; and
                         (E) in the event that Sections 13(b)(ii)(A)-(D) do not
reasonably enable Clearwire to comply with its obligations under SOX §404 and
enable Clearwire’s registered public accounting firm to attest to and report on
the assessment by the management of Clearwire in accordance with SOX §404 and
Auditing Standard No. 2, then upon reasonable notice, Clearwire will be
permitted to conduct, at its own expense, an independent audit of Sprint’s
controls with respect to the Services solely to the extent necessary to
accomplish such purpose or purposes.
     14. Permits
          Unless otherwise specifically provided for in this Agreement, Sprint
must obtain and keep in full force and effect, at its expense, any permits,
licenses, consents, approvals and authorizations from governmental agencies and
other Third Parties (“Permits”) necessary for and incident to the performance
and completion of the Services. Notwithstanding the foregoing, Clearwire must
obtain and keep in full force and effect, at its expense, any Permits related to
its facilities and the conduct of its business.
     15. Trademarks, Tradenames and Other Intellectual Property
          Except as specified in Exhibit T to the TAPM, “Intellectual Property
Rights Agreement,” nothing in this Agreement or any Statement of Work gives
authority to one party to use the name, trademarks, service marks, trade names
or domain names of the other party for any purpose whatsoever. Nothing in this
Agreement or any Statement of Work will be deemed to grant to either party any
right or license under any intellectual property of the other party unless the
right or license is expressly granted herein or therein.
     16. Termination
          (a) Termination for Breach. Either party may terminate or cancel any
Statement of Work for a material breach or default of any of the terms,
conditions or covenants of this Agreement or such Statement of Work by the other
party, except that the termination or cancellation may be made only after the
expiration of a 30 day period during which the breaching party has failed to
cure the breach after having been given written notice thereof and the dispute
resolution procedures in Section 5 have been exhausted (“Cure Period”). In that
event, the non-breaching party may terminate by giving 10 days written notice of
termination to the other party after the expiration of the Cure Period.
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

14



--------------------------------------------------------------------------------



 



EXECUTION COPY
          (b) Termination for Convenience.(a) Clearwire may terminate this
Agreement or any Statement of Work during the Term of this Agreement for
convenience on at least 120 days prior written notice to Sprint. If Clearwire
terminates under this section before the end of the Term, Clearwire must
reimburse Sprint for all Sprint Costs that have been incurred by Sprint after
the execution of this Agreement as a direct result of Sprint’s provision of
Services under this Agreement (less that portion of the amortized costs and
prepaid Fees already paid by Clearwire), provided that Clearwire is entitled to
any right, license or title related to any equipment or software delivered to
Clearwire to the extent Sprint has received the applicable Fees from Clearwire
and has the ability to convey the right, license or title.
          (c) Change of Control.
               (i) Other than as permitted under Section 11 (Assignment) above,
if at any time during the Term, a Competitor of Sprint acquires a Controlling
interest in Clearwire, Sprint and Clearwire agree to renegotiate pricing of any
or all of the Services being delivered by Sprint within 90 days following the
change in Control to a Competitor of Sprint. If the parties are unable to reach
agreement on new pricing within 90 days, Sprint reserves the right to terminate
this Agreement with 180 days’ advance written notice.
               (ii) If Sprint is acquired by a Third Party, Clearwire will have
the opportunity to bid on divested or abandoned assets.
          (d) Transition. In the event of any termination or expiration of the
Agreement or any Order or SOW, Sprint will cooperate reasonably in the orderly
wind-down of the Services being terminated or transitioned to another service
provider. Sprint will provide a transition period for Services not to exceed one
hundred twenty (120) days, and Clearwire shall pay Sprint for any Services
associated with such transitional period at prices no higher than quoted under
this Agreement, unless the parties mutually agree to a longer time period. If
Clearwire initially designates a transition period of less than one hundred
twenty (120) days, it may unilaterally subsequently extend the transition period
up to the maximum period of one hundred twenty (120) days with five (5) calendar
days’ notice to Sprint. Clearwire may, in its discretion, terminate the
transition period at any time by giving written notice to Sprint. During the
transition period, the Parties will continue to be bound by and perform in
accordance with the Agreement and all applicable SOWs and Orders, except that
Sprint may reduce designated support services, if any, in proportion to the
level of Services installed. If Clearwire is in material default of its payment
obligations at the time it requests a Transition Period, Sprint may require the
account to be brought current or a deposit from Clearwire before providing
transition services over more than a 30-day period.
     17. Notice
          Unless otherwise set forth in a Statement of Work with respect to the
Statement of Work, all notices or other communications under this Agreement must
be in writing and the parties deem them to be duly given (i) when delivered in
person, (ii) on transmission via confirmed facsimile transmission, if the
transmission is followed by delivery of a physical copy thereof in person, via
U.S. first class mail, or via a private express mail courier, or (iii) two days
after deposit with a private express mail courier, in any the case addressed as
follows:
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

15



--------------------------------------------------------------------------------



 



EXECUTION COPY
          To Sprint:
Sprint Nextel Corporation
MS: KSOPHH0312 – 3A103
6180 SPRINT PKWY
Overland Park, KS 66251
Fax: (913) 315-6144
Attention: Scott Kalinoski
With a copy to:
Sprint Nextel Corporation
Legal Department
2001 Edmund Halley Drive
M/S VARESPO202-217
Reston, VA 20191
Fax: 866-515-3894
Attention: Director, Commercial Law Group
To Clearwire:
Clearwire Communications LLC
4400 Carillon Point
Kirkland, WA 98033
Fax: (425) 828-8061
Attention: Chief Executive Officer
with a copy to:
Clearwire Corporation
4400 Carillon Point
Kirkland, Washington 98033
Attention: Legal Department
Facsimile No.: (425) 216-7776
Any party may, by notice to the other party, change the address or individuals
to which the notices are to be given. Any notice to Sprint will be notice to all
members of the Sprint Group, and any notice to Clearwire will be notice to all
members of the Clearwire Group.
     18. Amendment; Waiver
          This Agreement may be amended or supplemented at any time only by
written instrument duly executed by each party hereto. Any of the terms or
conditions of this Agreement may be waived at any time by the party entitled to
the benefit thereof but only by a written instrument signed by the party waiving
the terms or conditions. The waiver of any provision is effective only in the
specific instance and for the particular purpose for which it was given. No
failure to exercise and no delay in exercising, any right or power under this
Agreement will operate as a waiver thereof.
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

16



--------------------------------------------------------------------------------



 



EXECUTION COPY
     19. Severability
          Where any provision of this Agreement is declared invalid, illegal,
void or unenforceable, or any changes or modifications are required by
regulatory or judicial action, and any such invalid, illegal, void or
unenforceable provision, or such change or modification, substantially affects
any material obligation of a party hereto, the remaining provisions of this
Agreement will remain in effect and the parties must mutually agree on a course
of action with respect to the invalid provision or the change or modification to
the end that the purposes and intent of this Agreement are carried out.
     20. Survival of Obligations
          The provisions in the Agreement relating to Confidential Information,
Indemnification, Dispute Resolution, Termination, Compensation and Billing,
Limitation of Liability, Warranties, and Trademarks, Tradenames and Other
Intellectual Property survive any termination, cancellation or expiration of
this Agreement.
     21. Applicable Law
This Agreement is governed, construed and enforced in accordance with the
internal laws of the State of Delaware, without regard to its conflict of law
principles. Venue and jurisdiction shall be in the state courts of Delaware and
the United States Courts for the District of Delaware.
     22. No Unreasonable Delay or Withholding
          Where agreement, approval, acceptance, consent or similar action by
Clearwire or Sprint is required, the action must not be unreasonably delayed or
unreasonably withheld.
     23. Third Party Beneficiary Rights
          This Agreement is solely for the benefit of Sprint, Clearwire and the
members and former members of their Groups. With the exception of the parties to
this Agreement, there exists no right of any Third Party (including any
employees of any Sprint Group member or any Clearwire Group member) to claim a
beneficial interest in this Agreement or any rights occurring by virtue of this
Agreement.
     24. Specific Performance and Other Remedies
          Each party acknowledges that the rights of each party to consummate
the Transactions are special, unique and of extraordinary character and that, if
any party violates or fails or refuses to perform any covenant or agreement made
by it in this Agreement, the non-breaching party or parties may be without an
adequate remedy at law. If any party violates or fails or refuses to perform any
covenant or agreement made by the party in this Agreement, the non-breaching
party or parties may, subject to the terms of this Agreement and in addition to
any remedy at law for damages or other relief, institute and prosecute an Action
in any court of competent jurisdiction to enforce specific performance of the
covenant or agreement or seek any other equitable relief.
     25. Priority of Agreements
          If there is a conflict between any provision of this Agreement and the
TAPM (or any other agreement referred to in the TAPM), the provisions of this
Agreement will control.
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

17



--------------------------------------------------------------------------------



 



EXECUTION COPY
     26. Counterparts
          This Agreement may be executed in multiple counterparts, each of which
will be an original, but all of which together will constitute one instrument.
Each counterpart may consist of several copies each signed by less than all, but
together signed by all, the parties.
     27. Rules of Construction
          This Agreement will be fairly interpreted in accordance with its terms
and without any construction in favor of or against either party.
     28. Further Assurances
          At the request of the other, each party will execute and deliver or
cause the members of its Group to execute and deliver any further documents
reasonably necessary to facilitate the performance of the Services, including
but not limited to letters of agency.
     29. Entire Agreement
          This Agreement represents the entire understanding between the parties
with the respect to the provision and receipt of the Services, and the
provisions hereof and thereof cancel and supersede all prior agreements or
understandings, whether written or oral, with respect to the Services.
Pre-printed or similar terms and conditions appearing in any purchase order will
have no force and effect. This Agreement is deemed to include all of the
Statements of Work attached hereto, each of which is incorporated herein as if
an original part of this writing.
[Signature Page Follows]
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

18



--------------------------------------------------------------------------------



 



EXECUTION COPY
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement through
their authorized representatives.

            CLEARWIRE COMMUNICATIONS LLC
      By:   /s/ Hope Cochran         Name:   Hope Cochran      Title:  
Date:  Senior Vice President, Finance and Treasurer
November 28, 2008        SPRINT SOLUTIONS, INC.
      By:   /s/ Keith O. Cowan         Name:   Keith O. Cowan      Title:  
Date:  Vice President
November 28, 2008     

SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

19



--------------------------------------------------------------------------------



 



EXECUTION COPY
Schedule A
Services Applications Inventory

      Major Application Area    
HR/Supply Chain/Finance Apps (ERP)
   
Portal
   
Device Management
   
Identity Management
   
Enterprise Application Integration
   
Data Warehouse
   
Credit/Address Check
   
IT Help Desk
   
Care Knowledge Management
  [*****]
Service and Repair
   
Inventory Management
   
Coverage Maps
   
Customer Trouble Management
   
Service Outage Notifications
   
Fraud
   
Number Resource Management
   
Network Operations Support (OSS)
   

SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

20



--------------------------------------------------------------------------------



 



EXECUTION COPY
Schedule B
Statement of Work Template
      This Statement of Work No.            (“SOW”) is effective as of
                     (“SOW Effective Date”) and pursuant to the IT Master
Services Agreement between Sprint Solutions, Inc. (“Sprint”) and Clearwire
Communications LLC (“Clearwire”) dated           , 2008 (“the Agreement”).
SOW Snapshot

       
Clearwire Sponsoring Organization:
   
 
   
Vice President of Organization:
   
 
   
Clearwire Project Manager for this Engagement:
 
 
     
Program/Project Name:
   
 
   
SOW Total Not to Exceed:
   
 
   
Provider Personnel On-Site (Y/N):
   
 
   
Clearwire Software Tools Utilized?
   
 
   
Software Code Delivered?
   
 
   
 
   
Sprint POC
   
 
   
Contact Name:
   
 
 
Phone Number:
   
 
 
FAX to send PO:
   
 
 
Email:
   
 
 

The parties agree as follows:

1.0   GENERAL

This SOW incorporates the terms and conditions of the Agreement. Except as
otherwise indicated, capitalized terms in this SOW have the same meaning as
defined in the Agreement. If there is a conflict between the terms of the
Agreement and this SOW, the Agreement will control unless otherwise expressly
stated in this SOW.

2.0   TERM AND TERMINATION

SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

21



--------------------------------------------------------------------------------



 



EXECUTION COPY

  2.1   The term of this SOW begins on the SOW Effective Date and ends on the
earlier of (a) the date on which the parties agree all Services are completed,
(b) the expiration of the term as set forth in the table below, or
(c) termination by Clearwire in accordance with Section 2.2 below:

      PLATFORM/APPLICATION   TERM
 
   

  2.2   Clearwire may terminate the Services in accordance with the table below:

      PLATFORM/APPLICATION   TERMINATION NOTICE
 
   

3.0 SCOPE OF SERVICES AND DELIVERABLES
Subject to the terms and conditions of the Agreement, beginning on the Effective
Date, Sprint will provide the Services described in this SOW, which may include
but is not limited to the interim support for, and migration of, selected
Information Technology (IT) platforms Sprint currently operates or will share
with Clearwire, including but not limited to:

  •   Clearwire-owned Hardware and Software platforms (transferred from Xohm)
with data center services (facilities and labor) provided by the Sprint data
centers;     •   Shared Platforms using co-mingled platforms of Clearwire and
Sprint; or     •   Sprint-owned Hardware and Software platforms used by
Clearwire.

The Services, as further described in Section 5 below, may be supplemented,
enhanced, modified or replaced pursuant to the Change Order process in
Exhibit A, or by Section 1(d) Additional Services, of the Agreement.
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

22



--------------------------------------------------------------------------------



 



EXECUTION COPY

4.0   SERVICE PERFORMANCE LOCATION

Services performed by Sprint will be conducted in Herndon, VA and other sites as
mutually agreed to by the parties.

5.0   SPRINT RESPONSIBILITIES

  5.1   Service Levels — See Exhibit B.     5.2   Reports and Meetings     5.3  
Roles and Responsibilities — See Exhibit C

6.0   CLEARWIRE RESPONSIBILITIES

Clearwire will be responsible for the following:

7.0   ACCEPTANCE

Clearwire will have the right to inspect and either accept or reject the
Services detailed in this SOW within ___ Business Days of completion of the
Services.

8.0   COMPENSATION

  8.1   Rates/Fees. Upon completion of the Services, Sprint may invoice
Clearwire the applicable Fees, calculated as follows:     8.2   Expenses. Travel
and other expenses incurred during the performance of this SOW are eligible for
reimbursement, pursuant to the applicable provisions of the Agreement [and shall
not exceed $                    ].     8.3   SOW Total Not to Exceed Amount. The
total amount invoiced under this SOW, inclusive of Fees and Expenses, will not
exceed $___.

9.0   CHANGES IN SCOPE

All changes to this SOW require a written Change Order that must be executed by
authorized representatives of Sprint and Clearwire, prior to any change of scope
being authorized.
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

23



--------------------------------------------------------------------------------



 



EXECUTION COPY

10.0   PROJECT MANAGEMENT AND PERSONNEL

  10.1   The Sprint Project Manager for Services related to this SOW is as
follows:

     
Provider Project Manager
 
 
   
Phone Number(s) 
   
 
 
Fax Number(s)
   
 
 
Email Address
   
 
 

  10.2   Other Sprint Key Positions for Services related to this SOW are as
follows:

          Name   Title   Function
 
       

  10.3   The Clearwire project manager for Services related to this SOW is as
follows:

     
Clearwire project manager
 
 
   
Phone Number(s) 
   
 
 
Fax Number(s)
   
 
 
Email Address
   
 
 

11.0   OTHER DOCUMENTS

The following attachments to this SOW are incorporated by reference:

12.0   ENTIRE AGREEMENT

This SOW and the Agreement, together with attachments, constitute the entire
Agreement between Clearwire and Sprint with respect to the Services and
deliverables defined in this SOW.
[Signature Page Follows]
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

24



--------------------------------------------------------------------------------



 



EXECUTION COPY
SIGNED:

                  CLEARWIRE COMMUNICATIONS LLC       SPRINT SOLUTIONS, INC.
(signature)
        (signature)  
 
               
(print name)
        (print name)  
 
               
(title)
          (title)    
 
           
(date) 
          (date)     
 
           

SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

25



--------------------------------------------------------------------------------



 



EXECUTION COPY
EXHIBIT A TO SOW — CHANGE ORDER PROCESS AND FORM
The following procedures will be observed for all Change Orders:

1.   Either party may request a Change Order but all Change Orders must be in
writing in the form attached hereto as Exhibit A-1.   2.   Change Order requests
will be processed as soon as reasonably possible but requests outstanding more
than 10 days shall expire.   3.   Change Orders will include the following:

  a.   A description of any additional work to be performed and/or any changes
to the performance required of either party.     b.   A statement of the impact
of the work or changes on the scope of services or other requirements of the
Agreement.     c.   The estimated timetable to complete the work specified in
the Change Order and the impact, if any, on the delivery schedule, pricing and
payments.     d.   Specific individuals with management or coordination
responsibilities for Sprint and Clearwire.     e.   The documentation to be
modified or supplied as part of the work.     f.   Estimated cost of additional
work to Clearwire and/or hourly rates to be charged.     g.   Licenses —
Describe extent and restrictions of licenses using application/platform     h.  
Definitions — List any terms and definitions required for agreement clarity.

SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

26



--------------------------------------------------------------------------------



 



EXECUTION COPY
EXHIBIT A-1 TO SOW

CHANGE ORDER FORM

1.   Describe services or changes requested (attach additional pages if
necessary)   2.   Change Order requested by:

          Clearwire                                Sprint                     
          Name                                         
          Authorized Signature                                         
          Date                     

3.   Modifications, clarifications or supplements to description of services or
changes requested in paragraph 1, above, if any (attach additional pages if
necessary).   4.   Assignment of additional employees and resources (attach
additional pages if necessary).

5.   Impact on price delivery schedule, payment schedule and scope of services
(attach additional pages if necessary).

Acceptance or Rejection
Sprint Solutions, Inc.:

                 
By:
          Date:    
 
               
 
               
Name:
               
 
               
 
               
Title:
               
 
               
 
               
Accepted:
          Rejected:    
 
               
 
                Clearwire Communications LLC:        
 
               
By:
          Date:    
 
               
 
               
Name:
               
 
               
 
               
Title:
               
 
               
 
               
Accepted:
          Rejected:    
 
               

SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

27



--------------------------------------------------------------------------------



 



EXECUTION COPY
EXHIBIT B TO SOW — SERVICE LEVELS

  1.0.   Service Provided, Availability and Support

  1.1.   Service Level Objective

          The standard service level objective for all work under this SOW is
the level of service and remedies that Sprint IT currently provides to its
internal customers within the Sprint Group. Higher service level objectives, if
mutually agreed to by Sprint and Clearwire, will be provided, usually at an
additional charge to Clearwire. When higher service level objectives have been
agreed to, they will be listed here.

  1.2.   Hours of Availability and Maintenance Windows     1.3.   Hours of
Support     1.4.   Constraints on Availability     1.5.   Contacting Support    
1.6.   Clearwire Support Center Response Times     1.7.   Severity Definitions
and Chart     1.8.   Clearwire Notification     1.9.   Clearwire Escalation
Contact List

  2.0.   Clearwire Responsibilities     3.0.   Performance and Service Level
Reviews     4.0.   Change Control     5.0.   Security Standards and Policies    
6.0.   Business Continuity Plan     7.0.   Dispute Resolution for Service
Impacting Outages or Failure to Perform     8.0.   Metrics and Reports     9.0.
  Definitions

SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

28



--------------------------------------------------------------------------------



 



EXECUTION COPY
EXHIBIT C TO SOW — ROLES AND RESPONSIBILITIES MATRICES
Attached are the On-going Roles and Responsibilities Matrixes (collectively, the
“Ongoing Roles and Responsibilities Matrices”). Capitalized terms not defined in
Ongoing Roles and Responsibilities Matrices shall have the meanings set forth in
this SOW or the Agreement. The level of each Party’s responsibility with respect
to each of the obligations set forth in the Ongoing Roles and Responsibilities
Matrices is specified by the insertion of the letter “O”, “P” or “V” adjacent to
such obligation and beneath such Party’s name. The letter “O” indicates that a
Party “Owns” overall and ultimate accountability for completion of a task. The
letter “P” indicates that a Party has a “Participation” role with respect to a
task, and that a Party designated “O” may require such Party to provide certain
resources or perform tasks that may be necessary for the overall task to be
completed, in an amount that is commercially reasonable, under the
circumstances. Both Parties will communicate in an on-going fashion when the “P”
is a necessity. The letter “V” indicates that a Party has “Visibility” with
respect to a task, and that such Party has the right, but not the obligation, to
contribute, provide resources or review the process for completion of a task.
The absence of any letter indicates that a Party shall have no right to have an
input or any obligation with respect to a task.
SPRINT AND CLEARWIRE CONFIDENTIAL INFORMATION – RESTRICTED

29



--------------------------------------------------------------------------------



 



                  Item   Task Description   Sprint   Clearwire   Notes
 
               

 